Whitfield, J.
— Correlis was convicted of the statutory offense of unlawfully engaging in the business of a dealer in liquor between November 11th and December 5th, 1918, being a second offense. On writ of error it is contended for him that the amendment to Article NIX of the Constitution, forbidding liquor sales in the State, adopted November 5th, 1918, then superseded the former provisions of Article XIX, under which local option sales were had, but that amended Article XIX did not take effect till January 1st, 1919, “hence at the time of the alleged sales, there was no provision in our Constitution for local option legislation, nor was there any provision in the Constitution prohibiting the sale of liquor, wine or beer prior to January 1st, 1919.”
Amended Article XIX of the State Constitution Is as follows:
“That Article XIX of the Constitution of the State of Florida, be and the same is hereby amended so as to read as follows:
“Article XIX, Section 1. The manufacture, sale, barter or exchange of all alcoholic or intoxicating liquors and beverages, whether spirituous, vinous or malt, are hereby forever prohibited in the State of Florida, except alcohol *46for medical, scientific or mechanical purposes, and wine for sacramental purposes; the sale of which alcohol and wine for the purposes aforesaid, shall be regulated by law.
“Sec. 2. The Legislature shall enact suitable laws for the enforcement of the provisions of this article.
“Sec. 3. This article shall go into effect on the first day of January, A. D. 1919.
“Approved April 18, 1917.”
By the terms of this amendment it was to “go into effect on the first day of January, A. D. 1919.” This of itself rescued the amendment from the provision of Article XVII by which amendments to the Constitution become effective upon receiving the approving majority of the votes of the electors at the election. Criminal Costs Amendment, Advisory Opinion to the Governor, 34 Fla. 500, 16 South. Rep. 410; In re Advisory Opinion to the Governor, 15 Fla. 735; see also, Basnett v. City of Jacksonville, 19 Fla. 664. In those cases the amendments did not fix a day subsequent to the adoption for the amendment to take effect. 12 C. J. 721.
Article XIX providing for local option sales of intoxicating liquors remained in force until January 1, 1919, when it was superseded by the amendment to Article XIX forbidding the manufacture, sale,- barter or exchange of alcoholic or intoxicating liquors and beverages in this •State, therefore, a conviction for a violation in November and December, 1918, of the local option provisions of the statute was authorized by law.
Judgment affirmed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.